DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note From Examiner
Claim(s) 27 is a product-by-process claim(s).  Regarding product-by-process claims, MPEP § 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." For purposes of further prosecution all claims will be interpreted as stated above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 27, 35, 37-39, 43, 44, 46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Gröne (US 5226586).
Regarding Claim 26

	Gröne teaches a paper cup (below – Fig. 1) comprising: a sidewall (22); a floor portion 23); a cavity having a cavity axis defined by the sidewall and the floor portion; a rim component (Fig. 8, 56) comprising a rim portion (57) and a flange portion (58), the flange portion being bonded to a top portion of the sidewall and the rim portion protruding radially outward beyond an outer surface of the flange portion; and wherein the sidewall and the floor portion are all formed from one or more paper-based materials (Col. 4, Ln. 7-14, and Col. 5, Ln. 54-64).  


    PNG
    media_image1.png
    615
    434
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    686
    338
    media_image2.png
    Greyscale

	Gröne does not teach the rim component is formed from one or more paper-based materials. 
	Applicant teaches the rim component may be made from a paper-based material, but it may also be made from other functionally equivalent materials, such as bioplastics, wood, metal, or the like. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the rim component from one or more paper-based materials in order to reduce production costs by streamlining materials used. As such, the claim of the rim component being formed from one or more paper-based materials does not provide patentable distinction over the prior art of record.

Regarding Claim 27

	Modified Gröne teaches all the limitations of claim 26 as stated above. Gröne further teaches the rim component (56) is a separate component from the sidewall (22), and the rim portion (57) of the rim component is solid and non-hollow, as can be seen in Fig. 8 above. 
	Gröne does not teach the rim component is formed from molded paper pulp fibers. However, Gröne teaches all the structural limitations of the rim component (or "product") claimed by the applicant.  As stated above, regarding product-by-process claims, because Gröne teaches the claimed product, the claimed process does not provide patentable distinction over the prior art of record. See MPEP 2113.  

Regarding Claim 35

	Modified Gröne teaches all the limitations of claim 26 as stated above. Gröne further teaches the rim portion (57) of the rim component is solid and non-hollow, as can be seen in Fig. 8 above.

Regarding Claim 37

	Modified Gröne teaches all the limitations of claim 26 as stated above. Gröne further appears to teach, but does not specifically disclose the rim component overlaps the sidewall along between 10% and 20% of the length of the sidewall. 
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the rim component overlap the sidewall along between 10% and 20% of the length of the sidewall.  Applicant has not disclosed that having the rim component overlap the sidewall along between 10% and 20% of the length of the sidewall provides an advantage, is used for a particular purpose or solves a stated problem. Further, it would have been obvious to have the rim component overlap the sidewall along between 10% and 20% of the length of the sidewall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV)(A). As such, the claim of the rim component overlapping the sidewall along between 10% and 20% of the length of the sidewall does not provide patentable distinction over the prior art of record.

Regarding Claim 38

	Modified Gröne teaches all the limitations of claim 26 as stated above. Gröne further teaches the sidewall and the floor portion are free of any polyethylene (Col. 8, Ln. 56-58).

Regarding Claim 39

	Modified Gröne teaches all the limitations of claim 26 as stated above. Gröne further teaches at least a portion of the rim portion (57) of the rim component protrudes beyond a top edge (30) of the sidewall, as can be seen in Fig. 8 above.

Regarding Claim 43

	Modified Gröne teaches all the limitations of claim 26 as stated above. Gröne further teaches the rim component (56) is a monolithic structure comprising the flange portion (58) and the rim portion (57), as can be seen in Fig. 8 above.

Regarding Claim 44

	Modified Gröne teaches all the limitations of claim 26 as stated above. Gröne further teaches a lower portion of the rim portion (57) of the rim component overlaps the sidewall (22) and wherein an upper portion of the rim portion of the rim component protrudes beyond a top edge (30) of the sidewall in a direction of the cavity axis, as can be seen in Fig. 8 above.

Regarding Claim 46

	Modified Gröne teaches all the limitations of claim 26 as stated above. Gröne further teaches the rim portion (57) of the rim component comprises an exposed underside surface that faces downwardly in a direction towards the floor portion (23), as can be seen in Fig. 8 above.

Regarding Claim 48

	Gröne teaches a paper cup (above – Fig. 1) comprising: a sidewall (22) and a floor portion (23) that collectively define a cavity having a cavity axis; a monolithic rim component (56) comprising a rim portion (57) and a flange portion (58), the monolithic rim component being bonded to a top portion of the sidewall so that the flange portion overlaps the top portion of the sidewall and the rim portion protrudes radially outward from an outer surface of the flange portion, an underside surface of the rim portion being exposed and facing downwardly towards the floor portion, and the flange portion extending downwardly from the underside surface of the rim portion towards the floor portion; and wherein the sidewall and the floor portion are formed from one or more paper-based materials.  (Col. 4, Ln. 7-14, and Col. 5, Ln. 54-64).  
	Gröne does not teach the rim component is formed from one or more paper-based materials. 
	Applicant teaches the rim component may be made from a paper-based material, but it may also be made from other functionally equivalent materials, such as bioplastics, wood, metal, or the like. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the rim component from one or more paper-based materials in order to reduce production costs by streamlining materials used. As such, the claim of the rim component being formed from one or more paper-based materials does not provide patentable distinction over the prior art of record.

Claim(s) 26, 28-30, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over a second embodiment of Gröne (US 5226586) (hereinafter Gröne2).
Regarding Claim 26

	Gröne2 teaches a paper cup (below – Fig. 1) comprising: a sidewall (22); a floor portion 23); a cavity having a cavity axis defined by the sidewall and the floor portion; a rim component (Fig. 9, 59) comprising a rim portion (62) and a flange portion (shown below), the flange portion being bonded to a top portion of the sidewall and the rim portion protruding radially outward beyond an outer surface of the flange portion; and wherein the sidewall and the floor portion are all formed from one or more paper-based materials (Col. 4, Ln. 7-14, and Col. 5, Ln. 65 – Col. 6, Ln. 14).  

[AltContent: textbox (Flange portion)][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image1.png
    615
    434
    media_image1.png
    Greyscale
		
    PNG
    media_image3.png
    621
    327
    media_image3.png
    Greyscale

	Gröne2 does not teach the rim component is formed from one or more paper-based materials. 
	Applicant teaches the rim component may be made from a paper-based material, but it may also be made from other functionally equivalent materials, such as bioplastics, wood, metal, or the like. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the rim component from one or more paper-based materials in order to reduce production costs by streamlining materials used. As such, the claim of the rim component being formed from one or more paper-based materials does not provide patentable distinction over the prior art of record.

Regarding Claim 28

	Modified Gröne2 teaches all the limitations of claim 26 as stated above. Gröne2 further teaches the flange portion (above) of the rim component is positioned adjacent to an outer surface of the sidewall (22) so that the flange portion of the rim component surrounds a portion of the outer surface of the sidewall, as can be seen in Fig. 9 above.

Regarding Claim 29

	Modified Gröne2 teaches all the limitations of claim 28 as stated above. Gröne2 further teaches a bottom edge of the flange portion (above) of the rim component (59) forms a ledge that protrudes from the outer surface of the sidewall, as can be seen in Fig. 9 above.

Regarding Claim 30

	Modified Gröne2 teaches all the limitations of claim 29 as stated above. Gröne2 further teaches upon stacking two or more of the paper cups to form a stack, the bottom edge of the flange portion of the rim component (59) of each cup in the stack rests atop of a top end of the rim portion of the rim component of an immediate lower cup in the stack to maintain a spacing distance between adjacent cups in the stack.

Regarding Claim 38

	Modified Gröne2 teaches all the limitations of claim 26 as stated above. Gröne2 further teaches the sidewall and the floor portion are free of any polyethylene (Col. 8, Ln. 56-58).

Regarding Claim 39

	Modified Gröne2 teaches all the limitations of claim 26 as stated above. Gröne2 further teaches at least a portion of the rim portion (62) of the rim component protrudes beyond a top edge (63) of the sidewall, as can be seen in Fig. 9 above.

Allowable Subject Matter
Claims 31, 32, 45, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Gröne (US 5226586) – teach a majority of the Applicant’s claimed invention. However, Gröne does not teach the flange portion of the rim component comprises an inner surface that faces the outer surface of the sidewall and the outer surface, and wherein a thickness measured between the inner and outer surfaces of the flange portion of the rim component continuously increases moving from the rim portion to the bottom edge of the flange portion; or the rim portion comprises a downwardly facing shoulder that rests atop of a top edge of the sidewall, and wherein no portion of the rim component is located radially inward of an inner surface of the sidewall; or the exposed underside surface of the rim portion of the rim component extends from the outer surface of the flange portion to a distal end of the rim portion, and wherein the outer surface of the flange portion is exposed and faces away from the sidewall.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733